¶29 (dissenting) — For at least three reasons, the majority comes to the wrong result. First, it rests on an illogical premise. The majority reasons that if the parties’ negotiations include an amount for the seller’s business and occupation tax, it may be included in the price of the vehicle sold, but if the parties’ negotiations do not include reference to the tax, then it may not be added to the sales price of the vehicle. But if RCW 82.04.500 does not permit a pass-through of the tax to the customer, it makes no difference at what point the tax is added to the selling price. Either way, the customer pays the amount that represents the seller’s business and occupation tax attributable to the proceeds of the sale.
Madsen, J.
¶30 Second, the majority’s reading of the statute is, in any case, contrary to the plain language of the statute. The statute does not say that a seller cannot include the amount representing its business and occupation tax liability in the price it charges the customer, whether itemized or not. Instead, it says, quite simply, that the burden of the tax is on the seller, i.e., the seller is the taxpayer responsible for the tax. It does not say that the seller cannot obtain the funds necessary to pay the tax by charging the customer. Quite the contrary. Overhead costs of doing business are routinely and necessarily passed on to customers. The statute expressly states that the tax is a part of overhead. Under RCW 82.04.500, there is no difference between an overhead expense such as rent or utilities, for which the seller is responsible, and the business and occupation tax, for which the seller is also responsible.
f31 Third, the majority goes to extraordinary lengths to allow Mr. Herbert Nelson and the class he represents a day *192in court. The majority first rejects the notion that Nelson is seeking to enforce the statute, reasoning instead that all he asks is for an interpretation of the statute as it affects his rights. This conclusion is untenable. Mr. Nelson does not want the court to simply interpret the statute. He wants the court to enforce the statute as favorably interpreted. But he has no standing to enforce it, as he implicitly concedes. The majority then says that Nelson may seek damages because he has a cause of action for restitution. Even a casual reading of the complaint shows that Nelson did not assert a private right of action for restitution, contrary to the majority’s representation. Instead, he asserted only claims under the Uniform Declaratory Judgments Act (UDJA), chapter 7.24 RCW, and his request for restitution is not an independent cause of action but rather simply a request for additional relief and damages, under RCW 7.24.080.
¶32 Given the severity of the flaws in the majority’s opinion, I must dissent.
Analysis
¶33 The first problem with the majority is, as noted, that ultimately it rests on inconsistent applications of RCW 82.04.500 that cannot be reconciled with any reasonable reading of the statute. Like the Court of Appeals, the majority holds that the statute prohibits adding the amount due from the seller on a sale of an automobile to the price of the vehicle after negotiations have otherwise concluded but permits including this amount in the sales price of the vehicle if the amount was disclosed during the course of the negotiations. If the statute prohibits passing on to the customer the amount that the seller is obligated to pay in business and occupation tax on the proceeds from the sale, then this amount cannot be charged to the customer and it makes no difference when it is added to the price of the vehicle. If the statute does not prohibit charging the customer the amount the seller must pay, again it makes no difference when the charge is added. Likewise, whether the amount is itemized separately makes no difference because *193itemization does not determine whether the customer is or is not paying that amount. And if itemizing is prohibited, the seller can simply bury the amount in the total charged.
¶34 This flaw in the majority becomes even more evident upon a closer look at the language and meaning of the statute in the context of the statutory framework governing payment of the business and occupation tax. The tax is a tax on gross proceeds of sales or gross income of the business, RCW 82.04.070, .080, depending on the circumstances, RCW 82.04.220. For retailers, the tax is imposed on the gross proceeds of sales. RCW 82.04.250. “Gross proceeds of sales” are defined as the “value proceeding or accruing from the sale of tangible personal property and/or for services rendered,” without any deductions for costs of the items or services, or other expenses, including “taxes, or any other expense whatsoever paid or accrued.” RCW 82.04.070.
¶35 The statute at issue here, RCW 82.04.500, states two things. First, and most importantly, the statute says that the legislature does not intend that business and occupation taxes “be construed as taxes upon the purchasers or customers, but that such taxes are levied upon, and collectible from, the person engaging in the business activities” designated. RCW 82.04.500 (emphasis added). RCW 82.04.500 thus explicitly places the legal obligation to pay the tax on the businesses identified in the tax statutes — in this case, a retail automobile dealership. This court has similarly observed, “[t]he burden of the business and occupation tax falls on the business itself.” Commonwealth Title Ins. Co. v. City of Tacoma, 81 Wn.2d 391, 396, 502 P.2d 1024 (1972).
¶36 But this does not mean the business cannot include that amount in the price of the product sold. The plain meaning of a statute is determined from the ordinary meaning of the language in the statute, its context, related statutory provisions, and the relevant statutory scheme as a whole. State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005). In addition to identifying the business as the entity bearing the legal responsibility for paying the business and *194occupation tax, RCW 82.04.500 also says that the tax “shall constitute a part of the overhead” of the business. As explained, RCW 82.04.070 states that a business’s expenses, unquestionably including overhead costs and expressly including taxes, cannot be deducted from the amount of a business’s gross proceeds of sales on which the business and occupation tax must be paid. Necessarily, the statute therefore contemplates that gross proceeds of sales can include a business’s taxes. That is, if the business is prohibited from deducting taxes from the gross proceeds of sales, taxes must be within the proceeds of sales in the first place or the question of deductibility would never arise.
¶37 By expressly identifying business and occupation tax as overhead, and by expressly including taxes within the class of business expenses that cannot be deducted from gross proceeds of sales, the legislature has consistently treated these taxes as business expenses virtually indistinguishable from any other part of overhead in relation to the price of items sold. It is elementary that a business will price the items it sells to recoup its expenses, including its overhead costs. Most tax-paying businesses aim to make a profit, as the legislature undoubtedly knew when enacting the relevant statutes. Accordingly, just as it is obvious that a business will include overhead costs when pricing merchandise, it is obvious that it will also include the cost of its business and occupation tax when doing so — and that it can legally do so under RCW 82.04.500.
¶38 This being the case, what possible difference does it make that this item of overhead is itemized separately on the sales contract? Or that it is, or is not, specifically part of the negotiations between the seller and purchaser? Here, in fact, Mr. Nelson’s testimony was that he knew he could still walk away once he knew the amount was added to the purchase price. More to the point, any customer has the option to decline to pay the price set by the seller, and that price will always include amounts to cover overhead costs.
¶39 In the end, the majority unfortunately overlooks the true significance of the statute: RCW 82.04.500 says the *195business is the legal obligor responsible for payment of the tax and the taxing statutes must not be construed to place that legal burden on the customer, and it says that the tax is to be considered part of overhead. The statute says nothing that precludes a business from passing on the cost of this part of its overhead just as any other part of overhead, and it says nothing precluding itemizing any overhead costs, including this tax, on an individual sales contract. The majority has turned a fairly simple statute into a complex and ultimately unworkable ban barring sellers from passing on overhead costs to their customers unless they expressly negotiate this particular part of overhead as part of the price.
¶40 The third problem with the majority is its casual conversion of an attempt to obtain a declaratory judgment and damages under the UDJA into what is effectively an enforcement action Mr. Nelson is not entitled to bring. The majority permits use of the UDJA on the ground that it authorizes a person to bring an action seeking construction of a statute that “ ‘affect [s]’ ” his or her “ ‘rights.’ ” Majority at 187 (quoting RCW 7.24.020). What Mr. Nelson ultimately seeks, however, is a declaration that the statute means that it is illegal for the dealer to charge him and members of the class the amount representing what it must pay in business and occupation tax and that having illegally done so, the dealer was unjustly enriched and must return the money to Nelson and other class members. Stated more directly, Mr. Nelson wants the statute enforced to prevent his and class members’ payment of what he says is the dealer’s tax obligation and the return of the money he and other class members paid in contravention of the statute.
¶41 Such an “end run” should not be countenanced by the court. The majority’s reasoning means that private enforcement actions will be permitted even if there is no statutory authority for such claims — provided they are disguised as declaratory judgment actions accompanied by claims for restitution.
*196¶42 To properly invoke the provisions of the UDJA Nelson invokes here, there must be some “right” that is “affected” by the statute. Mr. Nelson states that none of the “causes of action alleged in [his] complaint are pled as violations of the B&O [business and occupation] tax statute .... To the contrary, [he] asked the Superior Court to issue a declaratory judgment that [the dealer’s] assessment and collection of B&O tax is ‘contrary to the laws of the State of Washington.’ ” Suppl. Br. of Resp’t/Appellee Herbert Nelson at 14 (quoting Clerk’s Papers (CP) at 9-10). Nelson identifies his “affected” “right” as the right not to pay business and occupation taxes illegally assessed by the dealer. Resp’t Herbert Nelson’s Answer to Pet. for Review at 12. This asserted “right” (assuming for the sake of argument it exists) arises because RCW 82.04.500, as Mr. Nelson reads the statute, prohibits a business from passing on to the customer the amount it must pay in business and occupation tax.
¶43 Despite his protests to the contrary, Mr. Nelson is seeking enforcement of the statute as though he has a private right of action to enforce it. Significantly, however, neither he nor the majority argues that he is entitled to bring an enforcement action based on alleged violations of the statute. But, as is crystal clear, Nelson claims the statute has been violated, wants the court to declare the meaning of the statute to confirm that it has been violated, and wants what amounts to a “refund” of the “taxes” he claims he and others were illegally required to pay.
¶44 The majority also permits what it describes as a common law cause of action for restitution. Initially, while there are cases from other jurisdictions and secondary authority supporting the view that modernly some jurisdictions recognize an independent cause of action for restitution, and that it is not simply a remedy associated with tort or contract (or quasi-contract), the majority relies instead on a tentative draft provision (and commentary) in the Restatement (Third) of Restitution and Unjust Enrichment (Discussion Draft 2000). Majority at 187. While the court *197has turned to the American Law Institute’s restatements of the law in several areas, I do not believe we should rely on tentative draft provisions as authority.
¶45 More importantly, however, the majority attributes a cause of action to Mr. Nelson that he did not bring. As mentioned, Nelson asserts a claim for damages under RCW 7.24.080. This provision in the UDJA states that “[fjurther relief based on a declaratory judgment or decree may be granted whenever necessary or proper.” Id. However, nothing in the statute confers a cause of action. Instead, the statute codifies “the principle that every court has the inherent power to enforce its decrees and make such orders as may be necessary to render them effective.” Ronken v. Bd. of County Comm’rs, 89 Wn.2d 304, 311-12, 572 P.2d 1 (1977). The statute allows further relief based on a declaratory judgment once it has been entered.
¶46 Here, Mr. Nelson stated in his complaint that he brought “this action for declaratory and injunctive relief and for monetary damages on his behalf and on behalf of all other similarly situated individuals and entities who were directly charged a B&O Tax on motor vehicles, parts, merchandise, or services they purchased from Defendants in Washington State.” CP at 4. Nelson wants return of the “illegal tax” he claims he and other members of the class paid, based on a declaratory judgment that charging customers for the amount of the tax is illegal under RCW 82.04.080, i.e., “[d]isgorgement of all monies received by Defendants from their illegal collection of B&O Tax and B&O Sales Tax, and full restitution to Plaintiff and the Class.” CP at 11. Factually, he asserted that “[a]s a result of Defendants’ misconduct, Plaintiff and members of the Class have suffered incidental damages to the extent they have wrongfully paid B&O Tax and B&O Sales Tax.” CP at 9. Under these circumstances, I do not agree that Mr. Nelson has asserted a separate common law restitution cause of action. Instead, he seeks restitution as an additional remedy.
*198¶47 In any event, whether he asserted an independent cause of action or not makes no difference because, as explained, he should not be permitted to camouflage an enforcement action under RCW 82.04.500 as a declaratory judgment action along with a request for restitution.
¶48 Finally, if customers are misled into thinking that a business and occupation tax is, like the sales tax, the legal obligation of the customer, and therefore must be paid by the customer, other recourse may be available. For example, RCW 46.70.180(1) makes it an unlawful act or practice “[t]o cause or permit to be advertised, printed, displayed, published, distributed, broadcasted, televised, or disseminated in any manner whatsoever, any statement or representation with regard to the sale, lease, or financing of a vehicle which is false, deceptive, or misleading.” RCW 46.70.310 provides that “[a]ny violation of this chapter is deemed to affect the public interest and constitutes a violation of chapter 19.86 RCW,” the Consumer Protection Act. Under appropriate circumstances, a Consumer Protection Act claim might be brought.
¶49 For the reasons stated, I dissent from the majority opinion.
C. Johnson and J.M. Johnson, JJ., concur with Madsen, J.